      Case 4:20-cv-00062-BMM Document 38 Filed 12/28/20 Page 1 of 4




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION


STEVE BULLOCK, in his official         Case No. 4:20-cv-00062-BMM
capacity as Governor of Montana;
et al.,
                                       DEFENDANTS’ NOTICE OF
                Plaintiffs,            APPEAL

       vs.

BUREAU OF LAND
MANAGEMENT; et al.,

                Defendants.
        Case 4:20-cv-00062-BMM Document 38 Filed 12/28/20 Page 2 of 4




      PLEASE TAKE NOTICE that Defendants, the U.S. Department of the
Interior, the Bureau of Land Management, William Perry Pendley, and David
Bernhardt, sued solely in their official capacities, hereby appeal to the United States
Court of Appeals for the Ninth Circuit from this Court’s October 29, 2020 order
entering final judgment in favor of Plaintiffs (ECF No. 35), as well as any orders merged
into that judgment, including but not limited to the Court’s September 25, 2020 Order
granting Plaintiffs’ Motion for Summary Judgment (ECF No. 25) and October 16, 2020
Order declaring the Lewistown, Missoula, and Miles City Resource Management Plans
unlawful and setting them aside under 5 U.S.C. § 3348(d)(1) and 5 U.S.C. § 706(2)(A)
(ECF No. 33).


      DATED this 28th day of December, 2020.




                                         JEFFREY B. CLARK
                                         Acting Assistant Attorney General

                                         KURT G. ALME
                                         United States Attorney

                                         MARK STEGER SMITH
                                         Assistant U.S. Attorney

                                         CHRISTOPHER R. HALL
                                         Assistant Branch Director
                                         Federal Programs Branch

                                         /s/ Christopher D. Dodge
                                         CHRISTOPHER D. DODGE
                                         (MA Bar No. 696172)
                                         M. ANDREW ZEE (CA Bar No. 272510)
                                         Trial Attorneys

                                               1
Case 4:20-cv-00062-BMM Document 38 Filed 12/28/20 Page 3 of 4




                           U.S. Department of Justice
                           Civil Division, Federal Programs Branch
                           1100 L Street NW
                           Washington, DC 20005
                           Phone: (202) 598-5571
                           E-mail: christopher.d.dodge@usdoj.gov

                           Attorneys for Defendants




                                 2
        Case 4:20-cv-00062-BMM Document 38 Filed 12/28/20 Page 4 of 4




                         CERTIFICATE OF SERVICE

     I hereby certify that on the 28th day of December, 2020, a copy of the foregoing
document was served on all counsel of record via the Court’s CM/ECF system.

                                       /s/ Christopher D. Dodge
                                       CHRISTOPHER D. DODGE




                                             3
